


110 HR 4336 IH: Safe Aviation and Flight Enhancement

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4336
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Price of North
			 Carolina (for himself, Mr.
			 Duncan, Mr. Rogers of
			 Kentucky, Mr. Capuano,
			 Mr. Etheridge,
			 Mr. Pascrell,
			 Mr. Rothman,
			 Mr. Terry, and
			 Mr. Boozman) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue a
		  regulation requiring the installation of a second cockpit voice recorder and
		  digital flight data recorder system that utilizes combination deployable
		  recorder technology in certain commercial passenger aircraft.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Aviation and Flight Enhancement
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)Since 1996, eight major commercial air
			 accidents have occurred in which the immediate cause was unknown and recovery
			 of flight data and cockpit voice recorder units (“black boxes”) was
			 significantly delayed. On average, it has taken investigators 8 days to recover
			 flight data recorders and 15 days to recover cockpit voice recorders from the
			 wreckage of these accidents.
			(2)Failure to recover
			 the flight data and cockpit voice recorder units aboard the commercial aircraft
			 involved in the events of September 11, 2001, demonstrated that fixed recorder
			 technology is not adequate.
			(3)The 9/11
			 Commission staff recommendations state that the Transportation Security
			 Administration (referred to in this Act as TSA) and Federal
			 Aviation Administration (referred to in this Act as FAA) should
			 take steps to improve the survivability of flight data recorders and cockpit
			 voice recorders to ensure that complete and reliable information is available
			 to investigators in the aftermath of a terrorist attack.
			(4)The thwarted
			 August 10, 2006, terrorist bombing attempt, which threatened multiple aircraft
			 en route from the United Kingdom to the United States, demonstrates that
			 continued threats to commercial airliners, particularly to those aircraft
			 operating long-distance flights over ocean waters, remain a national security
			 concern.
			(5)The recent FAA
			 ruling to increase the allowable distance that extended-operation multiengine
			 aircraft (known as ETOPs) can travel from an emergency or diversion airport
			 increases the potential for more difficult location and recovery of fixed
			 flight data and cockpit voice recorder units.
			(6)It is in the
			 public interest that aircraft be equipped with recorder units that can be
			 recovered immediately after an incident involving an aircraft.
			3.Regulations
			 requiring deployable recorders and other purposes
			(a)In
			 generalChapter 447 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					44729.Installation
				of additional flight recorders
						(a)Regulations
							(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary of Transportation shall issue regulations that
				require in accordance with this section all commercial aircraft in
				extended-range operations that are required to carry fixed cockpit voice
				recorder and digital flight data recorder units also be equipped with a second
				recorder system that utilizes deployable combination cockpit voice and digital
				flight data recorder technology. The second deployable recorder system shall be
				mounted as far rear on the airframe as practicable.
							(2)Minimum
				capabilitiesThe deployable recorder system shall be—
								(A)capable of
				recording all mandatory data parameters covering the previous 25 hours of
				operation and all cockpit audio, including controller-pilot data link messages
				for the previous 2 hours of operation;
								(B)powered by the
				electrical bus to provide the maximum reliability for operation without
				jeopardizing service to essential or emergency loads; and
								(C)provided with an
				independent power source that is located with the combination recorder and that
				automatically engages and provides 10 minutes of operation whenever normal
				aircraft power ceases.
								(b)Schedule for
				installation of second combined systemThe regulations shall
				require the installation of the deployable combination recorder system required
				under this section on commercial aircraft that are ordered by an air carrier on
				or after January 1, 2009.
						(c)DefinitionsIn
				this section, the following definitions apply:
							(1)Commercial
				aircraftThe term commercial aircraft means—
								(A)a jet aircraft
				with 10 or more seats or greater than 12,500-pound maximum takeoff weight;
				and
								(B)a propeller-driven
				aircraft with greater than 19 seats or greater than 19,000-pound maximum
				takeoff weight.
								(2)Deployable
				recorder systemThe term deployable recorder system
				means a digital flight data recorder, cockpit voice recorder, and emergency
				locator transmitter housed as one unit within an assembly that is designed to
				be mounted conformal to the surface of the airframe, to eject from the aircraft
				upon accident and safely land away from the crash site, and to float
				indefinitely on water.
							(3)Extended-range
				operationsThe term extended-range operations
				means commercial aircraft operations in compliance with the Federal Aviation
				Administration’s extended operations (ETOPs) of multiengine airplanes rule (RIN
				2120–A103) permitting multiengine, aircraft described in parts 121 and 135 of
				title 14, Code of Federal Regulations, to fly up to 240 minutes of
				single-engine flying time from an adequate airport.
							.
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						44729. Installation of additional flight
				recorders.
					
					.
			4.Purchase of
			 deployable recorder systems
			(a)In
			 generalThe Secretary of
			 Transportation shall reimburse an air carrier (as defined in section 40102 of
			 title 49, United States Code) for the costs of purchasing and installing
			 deployable recorder systems, including engineering, certification, equipment,
			 and installation costs, in order for the air carrier to comply with the
			 regulations issued under section 44729 of such title.
			(b)Reasonable
			 amountNot later than 90 days
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 issue regulations that set forth what constitutes a reasonable amount for
			 reimbursement under subsection (a).
			
